Title: To Thomas Jefferson from Nicholas Fitzhugh, 27 March 1804
From: Fitzhugh, Nicholas
To: Jefferson, Thomas


          
            Dear Sir 
            Alexandria March 27. 1804
          
          I was yesterday honored with your favor of the 25th. Instant & agreable to your desire, endeavoured to collect information respecting a way from Songster’s to the Red-house avoiding Centreville. I am pleased to find that the rout is not only practicable but there will be a saving of distance to the amount of 7 miles as you will discover from the enclosed Memorandum. The road through Ravensworth is about half a mile nearer than the one you have heretofore used; but the principal Advantage contemplated is that you escape a bad Bridge and a steep Hill near my Brother Cooke’s Meadow. After passing Minors Lane, you cross a River; then ascend a Hill & passing through a short Lane of Mr Whiting’s; you enter an old field, a Barn & several houses on the left a short distance off & a fence to the right. After passing the Barn, you enter the first Gate on the right, pursuing a Road, not much beaten, through my Brother Cookes Quarter to the Alexandria or Court-house Road opposite my Brother Giles’s, where you cross it nearly at right angles going through a Gate on each Side of the Alexandria Road. The way is then the one to which you have been accustomed. I have taken the liberty to sketch off a little platt of the Road. The dotted way is the one you have used which falls into the Alexandria or Court-house road in a wood near a pond & forms a junction with the proposed Road nearly opposite to my Brother Giles’s which is a small white House surrounded by trees. I would have answered you sooner had not my attendance at our Court prevented my getting the necessary information respecting Songsters Road.
          If Mr Kilty can be prevailed to relieve me in my Session at Court, I will do myself the pleasure to wait on you early on Friday Morning or Thursday Evening & will accompany you as far as the Red-House. The Court will certainly rise at the End of the week & if it will not be very inconvenient to you to postpone your journey until Sunday there can be no obstacle in the way of my waiting on you Saturday Evening or Sunday Morning. My Brother Richard (who lives near the Road, on Ravensworth) desired me to present his Respects to you & request that you will dine & spend the Evening with him.
          The Court while sitting in Washington made a Representation to you of the Case of John Duffy who had been convicted on an Indictment for keeping a disorderly house in this place. The Jury amerced him in so large a Sum that the Court being satisfied from Evidence exhibited, that he was not worth property enough to pay it, granted a new trial; but Duffy not being able to give Security to comply with the Terms, was committed to prison where he now is. The object of this inquiry is not to add any thing to the official Statement of the Court or to represent Duffy as having any particular Claim on your indulgence; but only to know whether this paper reached you. If it has been mislaid by those who ought to have transmitted it to you, the Court may now be able to represent the Circumstances again. The extreme importunities of his Wife for his Liberation & the dependance of a family (as I am told) on his Exertions for their Support, will be I hope the best Apology for the trouble I now give you.
          I have the Honor to be with sincere Esteem Your mo obt. Servt.
          
            N. Fitzhugh 
          
        